PER CURIAM.

Attorney disciplinary proceeding; attorney's license suspended.

We review the recommendation of the referee that the license of Thomas W. Schrank to practice law in Wisconsin be suspended for six months as discipline for professional misconduct consisting of his having advised a client to hide children from a joint-custodial parent, failing to keep a client properly advised as to the status of a legal matter, failing to return materials belonging to the client when terminating representation and failing to cooperate with the Board of Attorneys Professional Responsibility (Board) in its investigation of his miscon*383duct. We determine that the recommended six-month license suspension is appropriate discipline for Attorney Schrank's misconduct.
Attorney Schrank was admitted to the practice of law in Wisconsin in 1972 and practiced in Ripon. In December, 1988 he ceased practicing law and relocated to American Samoa. In 1985 he was privately reprimanded by the Board for neglect of a client's legal matter and he is currently suspended from the practice of law for failure to comply with continuing legal education requirements. The referee in this proceeding is Attorney Cheryl Rosen Weston.
Attorney Schrank pleaded no contest to the allegations of misconduct set forth in the Board's complaint. On the basis of that plea, the referee concluded that Attorney Schrank violated SCR 20.32(3)1 by neglecting his client's legal matter, caused prejudice or damage to a client during the course of a professional relationship by failing to return client materials when he closed his practice and left the state, in violation of SCR 20.35(l)(c),2 and assisted a client in conduct he knew to be illegal or fraudulent, in violation of SCR 20.36(l)(g),3 when he *384advised the client to hide the children from the parent who had joint custody. As discipline for that misconduct, the Board and Attorney Schrank had stipulated and the referee recommended that Attorney Schrank's license to practice law be suspended for six months, thereby requiring him to seek reinstatement of his license by the court in the event he decides to return to Wisconsin and resume the practice of law.
IT IS ORDERED that the license of Thomas W. Schrank to practice law in Wisconsin is suspended, effective the date of this order, for a period of six months as discipline for professional misconduct.
IT IS FURTHER ORDERED that within 60 days of the date of this order Thomas W. Schrank pay to. the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing to this court of his inability to pay the costs within that time, the license of Thomas W. Schrank to practice law in Wisconsin shall be suspended until further order of the court.
IT IS FURTHER ORDERED that Thomas W. Schrank comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been suspended.

SCR 20.32 provides: "Failing to act competently. A lawyer may not: ... (3) Neglect a legal matter entrusted to the lawyer."
The corresponding provision of the current Rules of Professional Conduct for Attorneys is SCR 20:1.3.


SCR 20.35 provides: "Representing a client zealously. (1) A lawyer may not intentionally: . . . (c) Prejudice or damage the client during the course of the professional relationship, except as required under SCR 20.36(2)."
The corresponding provision of the current Rules of Professional Conduct for Attorneys is SCR 20:1.2.


SCR 20.36 provides: "Representing a client within the bounds of the law. (1) In his or her representation of a client, a *384lawyer may not: . . . (g) Counsel or assist the client in conduct that the lawyer knows to be illegal or fraudulent."
The corresponding provision of the current Rules of Professional Conduct for Attorneys is SCR 20:1.2.